DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated July 27, 2022.  Currently, claims 1, 4-8, 10-12, 14, and 16-22 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US PGPub No 2012/0047844) in view of Sacks et al. (US Patent No 9,797,142) (“Sacks”), and Atkins (USPGPub No 2002/0124507)

Referring to claim 1:  Walker teaches an exterior wall or roof structure of a building, comprising: an inner sheathing member (item 4) having an exterior facing surface; an outer building material (item 6) installed adjacent and covering said exterior facing surface of said inner sheathing member; and a spacer (item 8) secured between said inner sheathing member and said outer building material for spacing said inner sheathing member from said outer building material; said spacer being a continuous length of material defining opposite front and rear faces along said length and being formed by at least a first parallel set of ribs (item 10) extending transversely relative to a second parallel set of ribs (item 12) thereby forming an openwork lattice structure, said first parallel set of ribs forms one of said front and rear faces of said material, said second parallel set of ribs forms the other of said front and rear faces of said material, and said first parallel set of ribs and said second parallel set of ribs are interconnected intermediate of said opposite front and rear faces (figure 4).  Walker does not teach a plurality of spaced-apart grooves extends in and transversely across the ribs of at least one of the first parallel set of ribs and the second parallel set of ribs to form open drainage channels extending across the ribs along at least one of said opposite front and rear faces, said grooves being spaced from locations where said first parallel set of ribs and said second parallel set of ribs interconnect; and said spacer being sufficiently flexible to be storable and shippable in a spiral roll configuration. However, Sacks teaches a plurality of spaced-apart grooves extends in and transversely across the ribs of at least one of the first parallel set of ribs and the second parallel set of ribs to form open drainage channels (item 104) extending across the ribs along at least one of said opposite front and rear faces, said grooves being spaced from locations where said first parallel set of ribs and said second parallel set of ribs interconnect (figure 43).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker with the characteristic of channels taught by Sacks in order to aid in unobstructed drainage of water.  They do not teach said spacer being sufficiently flexible to be storable and shippable in a spiral roll configuration.  However, Atkins teaches said spacer being sufficiently flexible to be storable and shippable in a spiral roll configuration (item 12 figure 1).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker and Sacks with the rollability taught by Atkins in order to aid in easy transportation.  It is well known that rain screens are rollable in order to easily transport and install.

Referring to claim 4:  Walker, Sacks, and Atkins teach all the limitations of claim 1 as noted above.  Additionally, Sacks teaches a plurality of spaced-apart grooves extend in and transversely across the ribs of both the first parallel set of ribs and the second parallel set of ribs to form open drainage channels extending across the ribs along both of said opposite front and rear faces (figure 43).  Having channels on multiple sets of ribs allows for unobstructed drainage across multiple sets of ribs.

Referring to claim 5:  Walker, Sacks, and Atkins teach all the limitations of claim 1 as noted above.  They do not teach the first parallel set of ribs extend diagonally at an angle of 30° to 45° relative to the second parallel set of ribs.  However, Walker teaches varying the angle of the first and second parallel sets of ribs (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker with any specific angle between the two parallel sets of ribs in order to optimize strength or encourage better drainage of infiltrating water.

Referring to claim 6:  Walker, Sacks, and Atkins teach all the limitations of claim 1 as noted above.  They do not teach the first parallel set of ribs extend diagonally at an angle of 30° or less relative to the second parallel set of ribs.  However, Walker teaches varying the angle of the first and second parallel sets of ribs (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker with any specific angle between the two parallel sets of ribs in order to optimize strength or encourage better drainage of infiltrating water.

Referring to claim 8:  Walker, Sacks, and Atkins teaches all the limitations of claim 1 as noted above.  Additionally, Walker teaches wherein the spacer is bi-planar such that the first parallel set of ribs extend entirely within a first plane, the second set of parallel ribs extend within a second plane, the first and second planes are adjacent and parallel, and the first parallel set of ribs and the second set of parallel ribs interconnect at the junction of the first plane and the second plane (figure 4).

Referring to claim 20:  Walker teaches a method of making an openwork spacer for use in spacing an inner sheathing member from an outer building material of an exterior structure of a building, comprising the steps of: forming a continuous length of material having opposite front and rear faces along said length by bonding a first parallel set of ribs to a second parallel set of ribs to produce an openwork lattice structure with the first parallel set of ribs forming one of the front and rear faces of the material, the second parallel set of ribs forming the other of the front and rear faces of said material, and the first parallel set of ribs and the second parallel set of ribs being interconnected intermediate of the opposite front and rear faces (figure 1).  Walker does not teach forming a plurality of spaced-apart grooves extending in and transversely across the ribs of at least one of the first parallel set of ribs and the second parallel set of ribs to form open drainage channels extending across the ribs along at least one of the opposite front and rear faces, said grooves being spaced from locations where said first parallel set of ribs and said second parallel set of ribs interconnect, and rolling said material in a spiral roll.  However, Sacks teaches teach forming a plurality of spaced-apart grooves extending in and transversely across the ribs of at least one of the first parallel set of ribs and the second parallel set of ribs to form open drainage channels (item 104) extending across the ribs along at least one of the opposite front and rear faces, said grooves being spaced from locations where said first parallel set of ribs and said second parallel set of ribs interconnect (figure 43).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker with the drainage channels taught by Sacks in order to encourage any water to exit in the quickest path possible by draining vertically.  They do not teach rolling said material in a spiral roll.  However, Atkins teaches rolling said material in a spiral roll (item 12).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker and Sacks with the rollability taught by Atkins in order to aid in easy transportation.  It is well known that rain screens are rollable in order to easily transport and install.

Referring to claim 22:  Walker, Sacks, and Atkins teaches all the limitations of claim 1 as noted above.  Additionally, Atkins teaches said first parallel set of ribs extend diagonally relative to said second parallel set of ribs, and wherein each of said first parallel and second parallel set of ribs extend diagonally relative to a horizontal direction or a direction of inclination of the exterior wall or roof structure (figure 1).  Diagonal ribs encourage drainage.

Claims 7, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Sacks, Atkins, and Hoggatt et al. (US PGPub No 2018/0209140) (“Hoggatt”).

Referring to claim 7:  Walker, Sacks, and Atkins teaches all the limitations of claim 1 as noted above.  They does not teach said spacer has a compression strength of at least 10,000 pounds per square foot (psf).  However, Hoggatt teaches said spacer has a compression strength of at least 10,000 pounds per square foot (psf) (paragraph 0039 teaches “high compression strength”).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker, Sacks, and Atkins with the strength and material taught by Hoggatt in order to prevent degradation of the material and the spacing created by it.  

Referring to claim 10:  Walker, Sacks, and Atkins teach all the limitations of claim 1 as noted above.  They do not teach at least one of a housewrap material, felt, building paper, a water resistive membrane, and a vapor permeable membrane extends on the exterior facing surface of the inner sheathing member between the spacer and the inner sheathing member, and wherein the outer building material includes at least one of siding, shingles, cladding, stucco, and brick.  However, Hoggatt teaches at least one of a housewrap material, felt, building paper, a water resistive membrane, and a vapor permeable membrane (item 27) extends on the exterior facing surface of the inner sheathing member between the spacer and the inner sheathing member, and wherein the outer building material includes at least one of siding, shingles, cladding, stucco, and brick (item 28 is siding).
	It would have been obvious to one of ordinary skill to create the device taught by Walker, Sacks, and Atkins with the layers taught by Hoggatt in order to provide better water resistance and to improve the look of the outer face of the panel.

Referring to claim 21:  Walker, Sacks, and Atkins teach all the limitations of claim 1 as noted above.  They do not teach the first parallel set of ribs and the second parallel set of ribs are made of a polymer.  However, Hoggatt teaches the first parallel set of ribs and the second parallel set of ribs are made of a polymer (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker, Sacks, and Atkins out of the material taught by Hoggatt in order to allow for flexibility and durability.

Claim(s) 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggatt in view of Sacks, and Atkins.

Referring to claim 11:  Hoggatt teaches an openwork spacer for spacing an inner sheathing member from an outer building material of an exterior wall or roof structure of a building, comprising a continuous length of material (item 22) defining opposite front and rear faces along said length and 12being formed by a first parallel set of ribs extending transversely relative to a second parallel set of ribs thereby forming an openwork lattice structure, said first parallel set of ribs forming one of said front and rear faces of said material, said second parallel set of ribs forming the other of said front and rear faces of said material, and said first parallel set of ribs and said second parallel set of ribs being interconnected intermediate of said opposite front and rear faces such that the spacer is bi-planar in which the first parallel set of ribs extend entirely within a first plane, the second set of parallel ribs extend entirely within a second plane, the first and second planes are adjacent and parallel, and the first parallel set of ribs and the second set of parallel ribs interconnect at the junction of the first plane and the second plane (figure 1). Hoggatt does not teach a plurality of spaced-apart grooves extends in and transversely across the ribs of at least one of the first parallel set of ribs and the second parallel set of ribs to form open drainage channels extending across the ribs along at least one of said opposite front and rear faces, said grooves being spaced from locations where said first parallel set of ribs and said second parallel set of ribs interconnect; and said spacer being sufficiently flexible to be storable and shippable in a spiral roll configuration. However, Sacks teaches a plurality of spaced-apart grooves extends in and transversely across the ribs of at least one of the first parallel set of ribs and the second parallel set of ribs to form open drainage channels (item 104) extending across the ribs along at least one of said opposite front and rear faces, said grooves being spaced from locations where said first parallel set of ribs and said second parallel set of ribs interconnect (figure 43).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Hoggatt with the characteristic of channels taught by Sacks in order to aid in unobstructed drainage of water.  They do not teach said spacer being sufficiently flexible to be storable and shippable in a spiral roll configuration.  However, Atkins teaches said spacer being sufficiently flexible to be storable and shippable in a spiral roll configuration (item 12 figure 1).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Hoggatt and Sacks with the rollability taught by Atkins in order to aid in easy transportation.  It is well known that rain screens are rollable in order to easily transport and install.

Referring to claim 12:  Hoggatt, Sacks, and Atkins teach all the limitations of claim 11 as noted above.  Additionally, Hoggatt teaches said spacer is in the form of a whole wall rainscreen product (figure 1). They do not specifically teach wherein said spacer has a compression strength of at least 10,000 pounds per square foot (psf).  However, Hoggatt teaches “high compression strength” (paragraph 0039).
	It would have been obvious to one of ordinary skill in the art to recognize that “high compression strength” could fit any required strength appropriate for an individual installation.


Referring to claim 14:  Hoggatt, Sacks, and Atkins teach all the limitations of claim 12 as noted above.  Additionally, Hoggatt teaches the first parallel set of ribs and the second parallel set of ribs are made of a polymer (paragraph 0038).

Referring to claim 16:  Hoggatt, Sacks, and Atkins teach all the limitations of claim 11 as noted above.  Additionally, Sacks teaches a plurality of spaced- apart grooves extends in and transversely across the ribs of both the first parallel set of ribs and the second parallel set of ribs to form open drainage channels extending across the ribs along both of said opposite front and rear faces (figure 43).  Having channels on multiple sets of ribs allows for unobstructed drainage across multiple sets of ribs.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggatt in view of Sacks, Atkins, and Walker.

Referring to claim 17:  Hoggatt, Sacks, and Atkins teach all the limitations of claim 11 as noted above.  They do not teach the first parallel set of ribs extend diagonally at an angle of 30° to 45° relative to the second parallel set of ribs.  However, Walker teaches varying the angle of the first and second parallel sets of ribs (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Hoggatt, Sacks, and Atkins and modify the angle taught by Walker with any specific angle between the two parallel sets of ribs in order to optimize strength or encourage better drainage of infiltrating water.

Referring to claim 18:  Hoggatt, Sacks, and Atkins teach all the limitations of claim 11 as noted above.  They do not teach the first parallel set of ribs extend diagonally at an angle of 30° or less relative to the second parallel set of ribs.  However, Walker teaches varying the angle of the first and second parallel sets of ribs (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Hoggatt, Sacks, and Atkins and modify the angle taught by Walker with any specific angle between the two parallel sets of ribs in order to optimize strength or encourage better drainage of infiltrating water.

Referring to claim 19:  Hoggatt, Sacks, and Atkins teach all the limitations of claim 11 as noted above.  Additionally, Hoggatt teaches at least one of a housewrap material, felt, building paper, a water resistive membrane, and a vapor permeable membrane is secured to one of said first and second parallel set of ribs on one of said opposite front and rear faces (item 27).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, 10-12, 14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new Sacks reference teaches the specific channels and location of said channels and the new Atkins reference teaches the rollability of the device.  As mentioned above, having the specific drainage channels encourages any water to drain from between the panels while allowing the intermediate device to support the panels.  Having the device in a rolled configuration is well known in the art as rain screens as well as lath are commonly found in rolls that aid in their transport and installation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635